DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply filed 1/5/2022, is acknowledged.  Claims 1-4, 6, 10, 11, 14, 19, 21-23, 29-32, 35, 64, 69 and 72 are pending.

Response to Arguments
	Regarding the rejection for indefiniteness, Applicant asserts that the phrase “B is a binding ligand of carbonic anhydrase IX of the formula [formula omitted]” is “absolutely clear.”  Reply at page 2.  To this, Applicant argues that the definition of B has two parts that “are read together to provide a single definition.”   Reply at page 3.  Applicant’s remark is unpersuasive and does not resolve the ambiguity that is the basis for the rejection.  Basically, Applicant takes the position that B “refers to the scope of the formula as a whole,” which is one of the possible readings presented by the Examiner.  Applicant’s reply boils down to asserting that the language means one possible interpretation and not another possible interpretation.  Although it may be common knowledge to one of ordinary skill in the art that carbonic anhydrase IX would not have the formula recited because it is an enzyme, a nonsensical result of a claim construction does not eliminate it as a choice.  Claims are construed as written.  The rejection could easily be overcome if the claim were amended to recite something like “wherein B has the formula . . . .” or something like claim 35, which recites “wherein B is a carbonic anhydrase IX ligand of the formula . . .” The word “binding” in claim 1, is merely functional and/or intentional and alone does not distinguish “B” in claim 1 as something markedly different than “B” in claim 35.  It just causes confusion when claims should be construed consistently.  Applicant also presented argument with respect to claim 25.   However, those remarks are moot because claim 25 and not claim 35 was inadvertently mentioned in the rejection.
 	Regarding the lack of written description rejection, Applicant submits that the disclosure of the structural chemical formula with possible substitutes in and of itself suffices to show that Applicant was in possession of the claimed invention.  This is not persuasive.  It simply ignores the fact that 21 compounds falling within the claimed generic formulae cannot fairly be said to represent over 7 million other divergent compounds falling within the claimed genera.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 10, 11, 14, 19, 21-23, 29-32, 35, 64, 69 and 72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The claims are drawn to generic formulae which encompass over 7 million compounds, such that one of ordinary skill in the art could not reasonably conclude that the applicant was in possession of the claimed genera as of the filing date. 
The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’).  This is of particular importance in the evaluation of claims drawn to a chemical genus which identifies a core compound bearing variable substituents.  It has been held that “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification...demonstrates that the applicant has invented species sufficient to support a claim to a genus” with such breadth.  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1171 (Fed. Cir. 2010).  An adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties of species falling within the genus sufficient to distinguish the genus from other materials.  Id., quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997).  
However, merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.  Ariad, 94 USPQ2D at 1171.  35 U.S. C. 112, first paragraph, requires a description of the invention that “clearly allow[s] persons of ordinary skill in the art to recognize that the inventor invented what is claimed.”  Ariad at 1172, quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555 (1562-63) (Fed. Cir. 1991) (emphasis added).  A sufficient disclosure is one which reasonably conveys to one having ordinary skill in the art that the inventor had possession of the claimed subject matter as of the filing date of the application in question.  Vas-Cath, 935 F.2d at 1563.  The description must reasonably describe the invention, not simply indicate a result which one might achieve if one actually made the invention.  Eli Lilly, 119 F.3d at 1568.  To properly evaluate whether an applicant has complied with the written description requirement therefore requires an analysis of whether the skilled artisan would recognize, from the description provided, the applicants were in possession of sufficient compounds representing the breadth of the genus claimed.
The specification provides only 21 examples of which a fewer number of conjugates are disclosed.  These species are not representative of the compound genera recited by the claims. Each of these claims encompasses an extraordinarily large genus of chemical compounds, having multiple variable groups which are so broadly defined as to be unlikely to exhibit any common biological activities. Those of ordinary skill in the art of medicinal chemistry would regard such compounds to constitute a different pharmacophore, and would not expect such compounds to share the same properties or functions with the disclosed species. 
Furthermore, within each of the recited variable groups, each may bear additional substituents, giving rise to an exponentially larger set of possibilities. Thus, the size of the claimed genus is phenomenal, against which the specification exemplifies fewer than apparently 21 compounds falling within the claimed generic formulae, representing only a small portion of the millions of structurally divergent compounds falling within the claimed genera.  
Therefore, one of ordinary skill in the art would not reasonably recognize that such claim breadth was actually in the applicants’ possession as of the filing date. 
“Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others.  ‘[A] patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.’”  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004).  Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” – that is, conceive of the complete and final invention with all its claimed limitations – and disclose the fruits of that effort to the public.  Id.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 10, 11, 14, 19, 21-23, 29-32, 64, 69 and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein B is a binding ligand of carbonic anhydrase IX of the formula 

    PNG
    media_image1.png
    114
    286
    media_image1.png
    Greyscale

It is unclear whether B refers to an undefined binding ligand of the carbonic anhydrase IX or whether it refers to the scope of the formula as a whole.  For purposes of examination, B is considered as undefined.  Compare claim 25, which says B is not a binding ligand.   Because be is undefined an adequate search for prior art cannot be conducted. 
	Claims 2-4, 6, 10, 11, 14, 19, 21-23, 29-32, 64, 69 and 72 are indefinite insofar as they depend from claim 1.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Siracusa (WO 2017/058370).
	Regarding claim 1, Siracusa relates to carbonic anhydrase enzymes for regulating mast cell hematopoiesis and type 2 inflammation.  See Title.  In this regard, Siracusa teaches “a combination of a) Car enzyme inhibitor; and b) one or more additional therapeutic agent(s).” Page 10, lines 32-34.   Specifically, Siracua discloses compound 13 having the formula:

    PNG
    media_image2.png
    194
    218
    media_image2.png
    Greyscale

Page 13.   This reads on RA being a halogen, -S(O)2NR1R2, wherein R1 and R2 are H, and - NR1R2, wherein R1 and R2  are H and C3-C9 cycloalkyl.   This also reads on RB being -S(O)2R3, wherein R3 is C1-C10- alkyl, substituted with -C(O)-*, wherein * represents a point of attachment to L or A (current claim 2).  Although a therapeutic agent is not disclosed as being attached, use of the hydroxyl group would have been prima facie obvious to one of ordinary skill in the art as a common linking chemistry.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   
Insofar as it may be argued that Siracusa does not teach carbonic anhydrase IX, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
	
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/8/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618